Citation Nr: 1047181	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities with carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1967 to November 
1987.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) Waco, Texas.  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran claims he has peripheral neuropathy of 
the upper extremities due to his service-connected type II 
diabetes mellitus.  The Veteran is presently service connected 
for peripheral neuropathy of the lower extremities as secondary 
to his diabetes.  The Veteran is also service connected for 
degenerative joint disease of both his left and right shoulders.  

In a March 2002 private treatment record, the Veteran complained 
of increased frequency of numbness in his index and long fingers 
and thumb of his right hand.  He stated he also has some 
clumsiness and dropping objects from his right hand.  He reported 
a history of arthritis and some neck injuries playing football in 
high school.  His social history included a lot of computer and 
keyboard work.  Examination of the wrist showed a negative carpal 
compression test and negative Tinel's, decreased sharp 
discriminator sensation in his right index fingertip, and 5/5 
motor strength.  The diagnosis was probable carpal tunnel 
syndrome.  The examiner noted that with history of diabetes 
certainly can contribute to both carpal tunnel and adhesive 
capsulitis.  

In an April 2004 private treatment record, the Veteran was 
diagnosed with bilateral carpal tunnel syndrome and given wrist 
splints.  

A May 2004 private nerve study found electrodiagnostic findings 
most consistent with a left greater than right severe axonal 
median neuropathies at the wrist (carpal tunnel syndrome) 
involving both the motor and sensory components with evidence of 
acute denervation.  

A September 2004 VA X-ray report found mild to moderate 
osteoarthritis change in both hands, and at both radiocarpal 
joints. 

In April 2005 the Veteran underwent right carpal tunnel release.  

In a June 2005 private treatment record, the Veteran was noted to 
have signs of impingement at 45 degrees and 90 degrees of 
abduction and 80 degrees of elevation on the right and left 
shoulders.  The diagnosis included right and left shoulder 
impingement syndrome.  

In a January 2006 private treatment record, the Veteran stated he 
had no tingling and no numbness.  Upon examination, the examiner 
noted no decreased response to pain and temperature stimulation, 
no tactile dysesthesia/hyperthesia was noted on the distal 
extremities (glove and stocking), and motor examination 
demonstrated no dysfunction.  

During a January 2010 VA examination, the examiner noted an 
overall decrease in strength and dexterity of the bilateral 
hands, and pain and stiffness with decreased grip strength.  
Grade of muscle strength of the right arm was a 3, with no 
atrophy, spasm or other muscle abnormalities.  Grade of muscle 
strength of the left arm was a 2 with no atrophy, spasm, or other 
muscle abnormalities.  The examiner noted no abnormal findings of 
the upper extremities.  The examiner diagnosed diabetes mellitus 
with mild retinopathy and neuropathy, with neuropathy to the 
fingers making daily tasks, such as buttoning a shirt, difficult.    

During his October 2010 hearing, the Veteran testified that 
although his physician, Dr. A., stated that his carpal tunnel 
syndrome had to do with his job, he felt that it had to have been 
a long period of time because it is not something that developed 
overnight or in a couple of months or years.  

Secondary service connection may be granted for a disability that 
is proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability.  38 C.F.R. § 3.310 (2010); Allen 
v. Brown, 7 Vet. App. 439 (1995).  Although the Veteran was 
afforded multiple diabetes and peripheral neuropathy examinations 
throughout the claims process, there does not seem to be any 
examination or opinion obtained specifically concerning the 
Veteran's claimed peripheral neuropathies of the upper extremity 
or bilateral carpal tunnel syndrome. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Therefore, after all available records are 
obtained and associated with the claims file, the Veteran should 
be afforded a VA neurological examination to determine the nature 
and etiology of any bilateral upper extremity disorder.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied.  
The letter is to include proper notice of the 
information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2010).

2.  The AMC/RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all medical 
care providers who treated him for peripheral 
neuropathy since August 2009.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a VA 
neurological examination to determine whether 
he suffers from peripheral neuropathy of the 
upper extremities and to determine the 
etiology of any diagnosed upper extremity 
disorder.  All indicated tests and studies 
are to be performed.  The claims folder must 
be made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

The examiner also should obtain a 
comprehensive in-service and post-service 
occupational and recreational history from 
the Veteran.

Based on a review of the record and an 
examination of the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent probability or greater) that the 
Veteran has a bilateral upper extremity 
disorder which: 1) is etiologically related 
to service, or 2) was caused or permanently 
worsened by the service-connected type II 
diabetes mellitus or bilateral shoulder 
degenerative joint disease.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, the Veteran's 
reported history, and sound medical 
principles.

4.  After completion of the above 
development, the issue on appeal should be 
reviewed.  Consideration should be given to 
whether the claimed disability was incurred 
or aggravated as secondary to the service-
connected type II diabetes mellitus or 
bilateral shoulder degenerative joint 
disease.  38 C.F.R. § 3.310.  All applicable 
laws and regulations should be considered.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


